DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 2-21 have been considered and found persuasive due to the Terminal Disclaimer filed on 8/18/2021, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Mozer (US 2013/0080167) teaches receiving an acoustic input signal at a speech recognizer. A user is identified that is speaking based on the acoustic input signal. The method then determines speaker-specific information previously stored for the user and a set of responses based on the recognized acoustic input signal and the speaker-specific information for the user. It is determined if the response should be output and the response is outputted if it is determined the response should be output (Figs. 1, 4-5; [0021-0030]).
(col. 1 line 55 to col. 2 line 63).
	Mozer in combination with Beigi teach receiving first audio data representing a first utterance; generating user data based at least partly on a first portion of the first audio data, wherein the first portion corresponds to a first wake word portion of the first utterance; receiving second audio data representing a second utterance; and sending the command data to a natural language understanding ("NLU") subsystem.
	Mozer in combination with Beigi do not explicitly teach generating speaker identifier data based at least partly on the user data and a second portion of the second audio data, wherein the second portion corresponds to a second wake word portion of the second utterance; generating command data based at least partly on a third portion of the second audio data, wherein the third portion corresponds to a command portion of the second utterance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656